Title: Circular Letter to Alexander J. Dallas, Samuel Smith, DeWitt Clinton, and William Eustis, 19 May 1806 (Abstract)
From: Madison, James
To: 


                    § Circular Letter to Alexander J. Dallas, Samuel Smith, DeWitt Clinton, and William Eustis. 19 May 1806, Department of State. “It has been thought not improper that the Tunisian Minister, before his departure from the United States, should have an opportunity of seeing our principal Cities & the most populous parts of our Country; and the rather as there is some ground for suspecting that erronious impressions with respect to our strength have found their way into his mind.
                    “With this view, and in order to render the tour the more agreeable to him, Mr. Cathcart has been so obliging as to be his companion, and to supply by the respectability of his character & standing, the place of other honary marks of attention & distinction used in other Countries on such occasions.
                    “Will you permit me to introduce Mr. Cathcart to your civilities, and to ask the favor of you, in communication with him, to facilitate the opportunities of gratifying the curiosity of his Tunisian companion, as far as your City may furnish useful means for the purpose.”
                